IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRENTON DAVIS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4864

SERVPRO OF S.E. TAMPA AND
SUMMIT CONSULTING INC.,

      Respondents.

___________________________/


Opinion filed February 3, 2016.

Petition for Writ of Certiorari.

Bill McCabe, Longwood, for Petitioner.

Jeffrey J. Kerley and David K. Beach of Rissman, Barrett, Hurt, Donahue &
McLain, P.A., Tampa, for Respondents.




PER CURIAM.

      DENIED.

ROWE, RAY, and BILBREY, JJ., CONCUR.